               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION



JUAN MANUEL LANDAVERDE, 263540, :

       Plaintiff,                             :

vs.                                           :   CIVIL ACTION 19-0111-JB-N

LANETTA BANKS,                                :

       Defendant.                             :



                                          ORDER


       After due and proper consideration of all portions of this file deemed relevant to

the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court.       It is ORDERED that this action be and is

hereby DISMISSED without prejudice, prior to service of process, pursuant to 28

U.S.C. §1915(e)(2)(B)(ii) for failure to state a claim upon which relief can be granted.

       DONE this 14th day of August, 2019.


                                    s/JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
